DETAILED ACTION
The instant application having Application No. 16/939,795 filed on July 27, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on October 1, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 27, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 7 is objected to because of the following informalities:  line 2 “the coating, comprising” has a comma after coating which should not be there.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: line 2 “marginal edges of outer surface of the coating stack” should have the article “the” before “outer surface”.
Claim 20 is objected to because of the following informalities: line 1 “wherein polymer encapsulant” is missing the article “the” before “polymer encapsulant”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the metallic corrosion-inhibitive material is zinc flakes and the zinc flakes are in the top surface of the coating stack” conflicts with the limitation of claim 1: “the encapsulant comprising a base layer, a top layer and metallic corrosion-inhibitive material in the base layer”, because in claim 1, the metallic corrosion-inhibitive material is in the base layer of the encapsulant. Thus it is unclear whether claim 2 is requiring (1) zinc flakes in the protective overcoat, which is the top surface of the coating stack prior to the encapsulation, (2) zinc flakes in both the base layer as per claim 1, and also in the top layer, which is the top surface of the coating stack after encapsulation. Appropriate correction is required. 
Claim 5 depends from claim 2 and inherits this indefiniteness issue from claim 2.
Regarding claim 3, the limitation “wherein marginal edge portions of the top of the coating stack and the outer walls of the coating stack are covered with the base layer and the base layer defines an uncoated area on the top surface of the coating stack, and the top layer overlays the base layer and the uncoated area of the top surface of the coating stack” conflicts with the limitation of claim 1 “a polymer encapsulant over outer wall surfaces of the coating stack, the second surface of the protective 
Claim 4 depends from claim 3 and inherits this indefiniteness issue from claim 3. 
Regarding claim 5, the limitation “Group (2) zinc flakes are only in the top layer” directly conflicts with claim 1 “metallic corrosion-inhibitive material in the base layer.” These two limitations are mutually exclusive. Appropriate correction is required.
Claims 8-11 recites the limitations "the base coat".  There is insufficient antecedent basis for this limitation in the claim. Claim 7 from which 8-11 depend recites a base layer, not a base coat.
Claims 9, 10 and 12 recite “a top coat”, whereas claim 7 already introduced “a top layer”, thus it is unclear whether the top coat is intended to be referring to the already introduced top layer of the encapsulant, or if it is newly introducing an additional top coat, which does not appear to be supported by the drawings and specification. 
Regarding claim 15, the limitation “wherein the coating stack consists essentially of the glass substrate, the solar reflecting layer, and an intermediate film between the substrate and the solar reflecting layer” is indefinite for at least three reasons. First the glass substrate cannot reasonably be considered as part of the coating stack, because the glass substrate does not coat itself. Secondly it is unclear what if any layers are precluded by the recitation “the coating stack consists essentially of” given that all embodiments in the instant specification include at least one other layer, e.g. PPO coating 25 of Fig. 9, as part of the coating stack. Thirdly it is unclear where the coating stack ends and the encapsulant begins, in particular any layer that is not one of the glass substrate, the solar reflecting layer, and an 
Claim 16, recites the limitation: “the polymer encasement” in line 7. There is insufficient antecedent basis for this limitation in the claim. The examiner assumes that “the polymer encasement” was intended to be “the polymer encapsulant”, however appropriate correction is required. 
Claims 17-20 depend from claim 16 and inherit this indefiniteness issue.
Regarding claim 20, the limitation “Group (2) zinc flakes are only in the top layer,” conflicts with the recitation in claim 16: “a base layer comprising metallic corrosion-inhibitive material”. These two limitations are mutually exclusive. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabagambe et al. USPGPub 20130003206 (hereafter Kabagambe).
Regarding claim 1, Kabagambe teaches (Fig. 2) “An article for reflecting solar energy (3 paragraph 2: “The present invention relates generally to reflective articles that include a substrate, such as glass, having a multi-layered coating thereon that includes a lead-free sacrificial cathodic layer, which can be used for reflecting electromagnetic radiation, such as electromagnetic solar radiation.”), comprising:
	a coating stack (elements 20-32 in Fig. 3) comprising:
solar reflecting films (primary reflective coating 23 paragraph 45: “Primary reflective coating 23 can be a single or multilayered reflective coating” paragraph 149: “With some embodiments, the primary reflective coating includes one or more radiation reflective metallic films or layers. Examples of suitable reflective metals include, but are not limited to, metallic platinum, iridium, osmium, palladium, aluminum, gold, copper, silver, mixtures of two or more thereof, alloys of two or more thereof, or combinations of two or more thereof”) and metal oxide films (paragraph 147: “the basecoat (e.g., 23) …the basecoat includes at least one metal oxide selected from alumina, titania, zirconia, zinc oxide, zinc stannate, tin oxide, and mixtures, alloys or combinations of two or more thereof.”), the coating stack applied on a major surface of a glass substrate (substrate 11 paragraph 2: “reflective articles that include a substrate, such as glass, having a multi-layered coating thereon”), and
a protective overcoat (outer polymer coating 32, paragraph 47: “Outer polymer coating 32 can be a single or multilayered outer polymer coating.”), the protective overcoat comprising a first and a second surface (as depicted in Fig. 2 32 has a bottom surface which is the first surface and an upper surface which is the second surface), wherein the first surface of the protective overcoat is disposed toward the solar reflective films and metal oxide films (as depicted in Fig. 3 the bottom first surface of 32 is disposed toward the films 23); and
a polymer encapsulant (encapsulation structure 41 that can be made of polymeric material see paragraph 175) over outer wall surfaces of the coating stack (see how 41 extends over the outer wall , the second surface of the protective overcoat (41 is over the second, top, surface of 32) and over peripheral edges of the coated article (41 covers the entirety of the coated article including the peripheral edges thereof see Fig. 2), the encapsulant comprising a base layer (paragraph 78: “organic polymer coating”)… and metallic corrosion-inhibitive material in the base layer (paragraph 78: “In accordance with embodiments in which the outer organic polymer coating includes a transition metal, such as particulate zinc that can be in the form of zinc flakes” note that zinc flakes are inherently a metallic corrosion-inhibitive material in that they are the same material used in the instant application see e.g. claim 2).”
However, the embodiment of Kabagambe that discloses a polymer encapsulant with a metallic corrosion-inhibitive material in the base layer, does not explicitly teach “the encapsulant comprising a base layer, a top layer”.
However, in paragraph 179, Kabagambe teaches “the encapsulant comprising a base layer, a top layer (paragraph 179: “With some embodiments, the encapsulation structure can be a multi-layer structure, such as a bilayer coating having a low lead-containing or lead-free basecoat and a low lead-containing or lead-free topcoat.”).
 Kabagambe teaches a polymer encapsulant including metallic corrosion-inhibitive material, but does not explicitly teach that such an embodiment is a bilayer. Thus Kabagambe differs from the instant claim by the number of layers in the encapsulant.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04 (VI) (B). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the encapsulant as a multilayer structure as taught by Kabagambe paragraph 179 since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04 (VI) (B) and the result thereof would have been predictable.
Regarding claim 2, the Kabagambe combination introduced for claim 1 teaches “The article according to claim 1, wherein the metallic corrosion-inhibitive material is zinc flakes (paragraph 78: “In accordance with embodiments in which the outer organic polymer coating includes a transition metal, such as particulate zinc that can be in the form of zinc flakes”) … and the outer wall surfaces of the coating stack are covered with the base layer (see Fig. 2) and the base layer is covered with the top layer (see paragraph 179 as combined above).
However, Kabagambe fails to teach within these embodiments that “the zinc flakes are in the top surface of the coating stack”.
Kabagambe Example 1, paragraphs 193-200, teaches “the zinc flakes are in the top surface of the coating stack (see composition of the sacrificial cathodic layer including Zinc flakes in Table A, which is a top surface of the coating stack in that it is covered by a polyester melamine used as an outer polymer coating see paragraph 196).”
Thus Kabagambe paragraphs 78 and 179 differ from the instant claim by the composition of a top layer of the coating stack. Kabagambe Example 1 teaches a composition of the sacrificial cathodic layer including Zinc flakes in Table A.
Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 5, the Kabagambe combination teaches “the article according to claim 2, wherein the zinc flakes are in one of the following groups, Group (1) zinc flakes are only in the base layer, Group (2) zinc flakes are only in the top layer, and Group (3) zinc flakes are in the top layer and the base layer (Kabagambe teaches zinc flakes in the outer organic polymer coating see paragraph 78: “In accordance with embodiments in which the outer organic polymer coating includes a transition metal, such as particulate zinc that can be in the form of zinc flakes”. Groups (1), (2) and (3) together comprise all of the possible compositions of the two layers of the bilayer outer coating (as taught by paragraph 179 and combined above) that includes zinc flakes. Thus Kabagambe teaches at least one of groups (1), (2) or (3).
Regarding claim 6, the Kabagambe combination introduced for claim 1 teaches “the reflective article according to claim 1, wherein the coating stack comprises a corrosion-resistance-enhancing and UV-absorbing layer (paragraph 164: “The anti-corrosion coating (e.g., 35 of FIG. 3) can provide various benefits, such as corrosion inhibition and ultraviolet screening benefits… blocks or reduces the passage of UV radiation.”).”

Regarding claim 7, Kabagambe teaches (Fig. 2) “An article for reflecting solar energy (3 paragraph 2: “The present invention relates generally to reflective articles that include a substrate, such , comprising:
a coating stack (elements 20-32 in Fig. 3) secured to major surface of a glass substrate (substrate 11 paragraph 2: “reflective articles that include a substrate, such as glass, having a multi-layered coating thereon”), the coating, comprising a solar reflecting layer (primary reflective coating 23 paragraph 45: “Primary reflective coating 23 can be a single or multilayered reflective coating” paragraph 149: “With some embodiments, the primary reflective coating includes one or more radiation reflective metallic films or layers. Examples of suitable reflective metals include, but are not limited to, metallic platinum, iridium, osmium, palladium, aluminum, gold, copper, silver, mixtures of two or more thereof, alloys of two or more thereof, or combinations of two or more thereof”), … and
a polymer encapsulant (encapsulation structure 41 that can be made of polymeric material see paragraph 175) over outer wall surfaces of the coating stack (see Fig. 2), the encapsulant comprising … zinc flakes (paragraph 78: “In accordance with embodiments in which the outer organic polymer coating includes a transition metal, such as particulate zinc that can be in the form of zinc flakes”)...”
However, the embodiment of Kabagambe that discloses a polymer encapsulant with a metallic corrosion-inhibitive material in the base layer, does not explicitly teach “the encapsulant comprising a top layer…, and … a base layer”.
However, in paragraph 179, Kabagambe teaches “the encapsulant comprising a top layer…, and … a base layer (paragraph 179: “With some embodiments, the encapsulation structure can be a multi-layer structure, such as a bilayer coating having a low lead-containing or lead-free basecoat and a low lead-containing or lead-free topcoat.”).

It has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04 (VI) (B). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the encapsulant as a multilayer structure as taught by Kabagambe paragraph 179 since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04 (VI) (B) and the result thereof would have been predictable.
However, the Kabagambe combination above does not explicitly teach “wherein surface of the coating stack spaced from the substrate is electrically conductive,… the encapsulant comprising a top layer e-coated to outer surface of the coating stack (paragraph 74: “The outer organic polymer coating can be applied by coating methods including, but not limited to, … electrodeposition methods, including electrodeposition curtain coating methods as will be described in further detail herein..”)
However, Kabagambe teaches “wherein surface of the coating stack spaced from the substrate is electrically conductive (paragraph 79: “the sacrificial cathodic layer can be electrically conductive. By "electrically conductive" means the sacrificial cathodic layer has an electrical conductivity at least sufficient so as to allow the electrodeposition of another coating layer directly thereon/thereover.”),… the encapsulant comprising a top layer e-coated to outer surface of the coating stack (paragraph 74: “The outer organic polymer coating can be applied by coating methods including, but not limited to, … electrodeposition methods, including electrodeposition curtain coating methods as will be described in 
Thus the embodiment of Kabagambe that teaches zinc flakes in the organic polymer coating does not explicitly teach that it should be deposited using an electrodeposition method onto an electrically conductive layer.
However, Kabagambe paragraphs 74 and 79-80 teach this method for deposition of the outer coating.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the outer layer using an electrodeposition method onto an electrically conductive layer as taught by Kabagambe paragraphs 74 and 79-80, since electrodeposition methods are one of the methods by which the outer organic polymer coating can be applied in paragraph 74.
This is an instance of “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results” MPEP §2143 (I) (D) To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.


	Regarding claim 8, the Kabagambe combination teaches “the reflective article according to claim 7, wherein the base coat covers the marginal edges of outer surface of the coating stack (see Fig. 2).”
Regarding claim 9, the Kabagambe combination as introduced for claim 7 teaches “the reflective article according to claim 8, wherein the encapsulant comprises a top coat wherein the top coat of the encapsulant covers the base coat and exposed surface portions of the outer surface of the coating stack (paragraph 179: “the encapsulation structure can be a multi-layer structure, such as a bilayer coating having a low lead-containing or lead-free basecoat and a low lead-containing or lead-free topcoat.” see encapsulating structure in Fig. 2, where the encapsulant covers the exposed surface portions of the outer surface of the coating stack).”
Regarding claim 10, the Kabagambe combination introduced for claim 7 further teaches “the reflective article according to claim 7, wherein the base coat covers the outer surface of the coating stack  (see Fig. 2) and the encapsulant comprises a top coat positioned over the base coat (see paragraph 179).”
Regarding claim 11, the Kabagambe combination introduced for claim 7 teaches “the reflective article according to claim 7, wherein the base coat of the encapsulant … having electric conductive, moisture absorbing metal flakes (paragraph 78 “zinc flakes” which are inherently electric conductive and moisture absorbing because they are the same composition as in the instant application see claim 2).”
However, Kabagambe paragraph 78 does not explicitly teach “wherein the base coat of the encapsulant comprises a polyester melamine (paragraph 196 “a polyester melamine coating composition”).”
Kabagambe paragraph 196 teaches “the reflective article according to claim 7, wherein the base coat of the encapsulant comprises a polyester melamine (paragraph 196 “a polyester melamine coating composition”).”
Thus Kabagambe paragraph 78 differs from the instant claim by the composition of the polymer outer coating. Kabagambe paragraph 196 teaches a polyester melamine coating composition. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the composition of the polymer outer coating of Kabagambe to include polyester melamine as taught by Kabagambe paragraph 196, since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 12, the Kabagambe combination teaches “the reflective article according to claim 7, wherein the encapsulant comprises a top coat (see bilayer coating of Kabagambe paragraph 179).
However the Kabagambe combination introduced above does not explicitly teach “wherein the top coat comprises a TiO2 polyester melamine to provide ultraviolet mechanical abrasion resistant coverage.”
wherein the top coat comprises a TiO2 polyester melamine (paragraph 196: “polyester melamine coating composition” Table B: polyester resin, melamine and TiO2) to provide ultraviolet mechanical abrasion resistant coverage (same composition same properties).”
Thus Kabagambe paragraph 78 differs from the instant claim by the composition of the polymer outer coating. Kabagambe paragraph 196 teaches a polyester melamine TiO2 coating composition. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the composition of the polymer outer coating of Kabagambe to include polyester melamine TiO2 as taught by Kabagambe paragraph 196, since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.
Regarding claim 13, Kabagambe teaches “the reflective article according to claim 7, wherein a permanent protective overcoat (Fig. 2 layers 26, 29, 32 and 41 of which 26 is a protective coating, 32 is an outer polymer coating, and 41 is an encapsulation structure) is positioned over the solar reflecting layer (see Fig. 2).”
Regarding claim 14, the Kabagambe combination teaches “the reflective article according to claim 7, wherein the coating stack further comprises an intermediate film (basecoat 20, paragraph 45: “A basecoat 20 is formed over at least a portion of second major surface 17 of transparent substrate 11. One or more optional layers (not shown), which are typically inorganic layers, can be interposed between second major surface 17 and basecoat 20. Basecoat 20 can be a single or multilayered basecoat, as will be discussed in further detail herein. As depicted in FIG. 1, basecoat 20 is formed directly on or over and abuts second major surface 17 of transparent substrate 11. A primary reflective between the substrate and the solar reflecting layer (see Fig. 2 and paragraph 45).”
Regarding claim 15, the Kabagambe combination teaches “the reflective article according to claim 7, wherein the coating stack consists essentially of the glass substrate (11), the solar reflecting layer (23), and an intermediate film (20) between the substrate and the solar reflecting layer (see position of 20 between 23 and 11 in Fig. 2).”
Note that “the coating stack consists essentially of” is not taken to exclude additional less critical layers such as 26, 29 and 32 in Fig. 2 of Kabagambe, because none of the embodiments within the instant specification consist solely of these three layers as the coating stack. Thus Kabagambe teaches claim 15 either in that the additional layers are not precluded by “consisting essentially of” or in that layers 26, 29 and 32 can reasonably be considered to be part of the encapsulant. 

Regarding claim 16, Kabagambe teaches (Fig. 2)  “A solar mirror (3 paragraph 2: “The present invention relates generally to reflective articles that include a substrate, such as glass, having a multi-layered coating thereon that includes a lead-free sacrificial cathodic layer, which can be used for reflecting electromagnetic radiation, such as electromagnetic solar radiation.”) comprising: 
a glass substrate (substrate 11 paragraph 2: “reflective articles that include a substrate, such as glass, having a multi-layered coating thereon”),
a coating stack (elements 20-32 in Fig. 3) having a center surface (top major surface of the coating stack) and at least one marginal edge of an outer surface (lateral outer surface of the coating stack), wherein the coating stack is secured to a major surface of the glass substrate (see Fig. 2) and comprises solar reflecting films (primary reflective coating 23 paragraph 45: “Primary reflective coating 23 can be a single or multilayered reflective coating” paragraph 149: “With some embodiments, the primary reflective coating includes one or more radiation reflective metallic films or layers. Examples of and metal oxide films (paragraph 147: “the basecoat (e.g., 23) …the basecoat includes at least one metal oxide selected from alumina, titania, zirconia, zinc oxide, zinc stannate, tin oxide, and mixtures, alloys or combinations of two or more thereof.”; and
a polymer encapsulant (encapsulation structure 41 that can be made of polymeric material see paragraph 175) comprising … metallic corrosion-inhibitive material (paragraph 78: “In accordance with embodiments in which the outer organic polymer coating includes a transition metal, such as particulate zinc that can be in the form of zinc flakes” note that zinc flakes are inherently a metallic corrosion-inhibitive material in that they are the same material used in the instant application see e.g. claim 2), wherein the polymer encasement covers the at least one marginal edge of the outer surface of the coating stack (see Fig. 2).”

However, the embodiment of Kabagambe that discloses a polymer encapsulant with a metallic corrosion-inhibitive material in the base layer, does not explicitly teach “a polymer encapsulant comprising a top layer, and a base layer”.
However, in paragraph 179, Kabagambe teaches “a polymer encapsulant comprising a top layer, and a base layer (paragraph 179: “With some embodiments, the encapsulation structure can be a multi-layer structure, such as a bilayer coating having a low lead-containing or lead-free basecoat and a low lead-containing or lead-free topcoat.”).
 Kabagambe teaches a polymer encapsulant including metallic corrosion-inhibitive material, but does not explicitly teach that such an embodiment is a bilayer. Thus Kabagambe differs from the instant claim by the number of layers in the encapsulant.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04 (VI) (B). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the encapsulant as a multilayer structure as taught by Kabagambe paragraph 179 since it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04 (VI) (B) and the result thereof would have been predictable.
Regarding claim 17, Kabagambe teaches “the solar mirror according to claim 16, wherein the coating stack further comprises a protective overcoat (Fig. 2 layers 26, 29, and 32 of which 26 is a protective coating, 32 is an outer polymer coating) the protective overcoat comprising a first and a second surface (the bottom surface of 26 is the first surface, the top surface of 32 is the second surface), wherein the first surface of the protective overcoat is disposed toward the solar reflective films and metal oxide films (the bottom surface of 26 is disposed toward 23).”
Regarding claim 18, Kabagambe teaches “the solar mirror according to claim 16, wherein the top layer of the polymer encapsulant covers the center surface of the coating stack (see Fig. 2).”
Regarding claim 20, the Kabagambe combination teaches “the solar mirror according to claim 16, polymer encapsulant comprises at least one of the following groups, Group (1) zinc flakes are only in the base layer, Group (2) zinc flakes are only in the top layer, and Group (3) zinc flakes are in the top layer and the base layer (Kabagambe teaches zinc flakes in the outer organic polymer coating see paragraph 78: “In accordance with embodiments in which the outer organic polymer coating includes a transition metal, such as particulate zinc that can be in the form of zinc flakes”. Groups (1), (2) and (3) together comprise all of the possible compositions of the two layers of the bilayer outer coating (as 

Allowable Subject Matter
Claims 3, 4 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “the base layer defines an uncoated area on the top surface of the coating stack, and the top layer overlays the base layer and the uncoated area of the top surface of the coating stack.
Claim 4 depends from claim 3 and is allowable for at least the reasons stated above. 
Regarding claim 19, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein the top layer of the polymer encapsulant contacts the center surface of the coating stack.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872